DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Status
The claims filed on 10/31/2022 are entered.
Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are pending.
Claims 7 and 20 are currently amended.
Claims 1, 8-9, 13, 15-16, 22, 24, and 26 are previously presented.
Claim 21 is original.
Claims 1, 9, and 16 are independent.


Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.

35 U.S.C. 112
Claims 7 and 20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejections are withdrawn in view of the current amendments.

35 U.S.C. 101
Regarding the rejection of claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more, Applicant’s arguments have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues that the claim does not recite an abstract idea under Step 2A Prong One of the eligibility framework.  More specifically, Applicant argues that the claims do not recite “Certain Methods of Organizing Human Activity” because they do not recite commercial interactions (see Remarks, pp. 8-10). 
The argument is not persuasive.  The claim limitations delineated in the rejection contained in this Office action describe sending a decoration inquiry and receiving a suggestion, which is a commercial interaction.  Commercial interactions include advertising, marketing or sales activities or behaviors.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as  commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Applicant argues that the claims do not recite commercial interactions such as advertising, marketing or sales activities because although a sale may occur in the future, no sale is actually recited by the claim.  However, the argument is not persuasive because it is clear that the sending of a decoration inquiry and receiving of a suggestion is employed as part of a retail marketing or sales activities or behaviors, as read in view of the specification at para. 0032: 
[0032] For example, the client purchases a new couch. The client takes a photo of the new  couch and provides the photo of the couch in conjunction with a decoration query to client profile developer 120. Client profile developer 120 will update the client profile to include the  new couch and then pass the decoration query and couch photo to the clienteling associate. The  associate would then be able to pick out designs, pillows, throws, and the like for the client. In  one embodiment, the associate will provide the items to the client for review. For example, the  associate may email images of the items to the client. In another embodiment, the associate will  select and send the decorative items to the client and charge the client's account, such that the  client will review the items when they are received. In yet another embodiment, the associate  will set up an appointment to meet with the client and have the selected items laid out for the  client's approval.

Applicant further argues that the Office Action does not provide any specific example of how the representative claim 1 is reciting any type of advertising, marketing, or sales activities or behaviors.  The argument is not persuasive.  The rejection follows established Step 2A Prong One procedure, i.e. identify what is recited in the claim and explain why it is considered an abstract idea. As per MPEP 2106.07(a) III, when performing the analysis at Step 2A Prong One, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings).
Regarding independent claims 9 and 16, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for similar reasons as set forth above.
Regarding dependent claims 7-8, 13, 15, 20-22, 24, and 26, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for similar reasons as set forth above.


35 U.S.C. 103
Regarding the rejection of claims 1, 7-9, 13, 15, and 20-22 under 35 U.S.C. 103 as being unpatentable over Calman (US 2012/0231424 A1) in view of Shulman (US 2008/0281561 A1), Applicant’s arguments have been considered but are not persuasive.
With regards to independent claim 1, Applicant argues that Calman does not disclose or suggest “scanning a barcode with a client’s mobile computing device, said scanning causing said client’s mobile computing device to access a clienteling computer system.”  More specifically, Applicant argues that while Calman discloses scanning a barcode, the scanning does not cause said client’s mobile computing device to access a clienteling computer system.  However, the argument is not persuasive.  As conceded by Applicant, Calman discloses scanning a marker, such as a barcode, to identify an object (see para. 0050).  Calman further discloses that the marker may be sent to the server to be recognized by the server application (see para. 0054).  Thus, the scanning of the marker causes the mobile device to access the clienteling computer system.
Regarding independent claims 9 and 16, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for reasons set forth above.
Regarding dependent claims 7-8, 13, 15, 20-22, 24, and 26, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for reasons set forth above.



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are directed to a method or system, which are within one of the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and method Claim 16.  Claim 1 recites the limitations of:
1. (Previously Presented) A method comprising:
scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system;
providing, from said client's mobile computing device, identification information about a client to said clienteling computer system;
utilizing, at said clienteling computer system, said identification information about said client to create a client profile; 
storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system; 
receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry;
updating said client profile at said client profile database to include said photo of said item and said decoration inquiry; 
automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim limitations delineated in bold above describe sending a decoration inquiry and receiving a suggestion, which is a commercial interaction (including advertising, marketing or sales activities or behaviors).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The client mobile computing device, clienteling computer system, client profile database, and mobile computing device (claims 1, 9, and 16) / imaging device, processor (claim 9) is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: client mobile computing device, clienteling computer system, client profile database, and mobile computing device (claims 1, 9, and 16) / imaging device, processor (claim 9). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0034] about implementation using general purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are not patent-eligible.
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2012/0231424 A1) in view of Shulman (US 2008/0281561 A1).

Regarding claims 1, 9, and 16, Calman discloses a computer-implemented method (and associated system for performing the method) comprising:
scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system (see para. 0050, 0054);
providing, from said client's mobile computing device, identification information about a client to said clienteling computer system (see para. 0093-0095, wherein location data and user style are identification information);
utilizing, at said clienteling computer system, said identification information about said client to create a client profile (see para. 0093-0095, wherein the system retains and learns about the user style); 
storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system (see para. 0093-0095); 
receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry (see para. 0087);
updating said client profile at said client profile database to include said photo of said item and said decoration inquiry (see para. 0093-0095, wherein the system retain and learns about the user style); 

Calman discloses receiving a photo of an item and decoration inquiry from a customer mobile device, but does not explicitly disclose:
automatically forwarding said photo and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry.
Shulman teaches:
automatically forwarding a photo and a contact information for said client to a retailer's mobile computing device (see para. 0070, 0073);
providing, from said retailer's mobile computing device, an electronic message to said client's computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry (see para. 0070).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify Calman to include:
automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry
One skilled in the art would have been motivated to make the modification to accommodate customers who are interested in a design consultancy (see Shulman, para. 0071).

Regarding claims 7 and 20, Calman discloses: updating the client profile with information received from an associate; updating the client profile with a purchase history of the client; and updating the client profile with information received from the client (see para. 0093-0095);

Regarding claims 8 and 21, Calman discloses utilizing the client profile to develop relevant offers to the client from a group of offers consisting of: new items for sale, items for date specific events, items that fit a client's needs, items that fit a client's purchase behavior and items on sale (see para. 0093-0095).

Regarding claim 13, Calman discloses wherein the identification information about the client is selected from the group consisting of: name, clothing size, style, taste, likes, dislikes, family members, address, important dates and purchase history (see para. 0093-0095, 0098).

Regarding claim 15, Calman discloses wherein the identification information about the client stored in said client profile database is updated with information received from the client (see para. 0093-0095).


Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2012/0231424 A1) in view of Shulman (US 2008/0281561 A1), further in view of Silkey (US 2002/0087404 A1).

Regarding claims 16, 24, and 26, Calman does not explicitly disclose, but Silkey teaches providing a plurality of important dates for said client in said identification information about said client; automatically monitoring said client profile at said client profile database; automatically generating a reminder when one of said plurality of important dates is approaching; and automatically providing said reminder to said retailer's mobile computing device (see para. 0102-0107).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to the method of Calman further to include providing a plurality of important dates for said client in said identification information about said client; automatically monitoring said client profile at said client profile database; automatically generating a reminder when one of said plurality of important dates is approaching; and automatically providing said reminder to said retailer's mobile computing device.
One skilled in the art would have been motivated to make the modification to allow the professional service provider to communicate with a broad audience or a refined and specifically targeted group of recipients in an efficient, inexpensive manner (see Silkey, para. 0026).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hurewitz (US 2014/0363059 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698